      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America, ex rel. Gregory         No. CV18-8041-PCT-DGC
     Kuzma,
10                                                     ORDER
                    Plaintiff,
11
     v.
12
     Northern Arizona Healthcare Corporation,
13   et al.,
14                  Defendants.
15
16          Relator Gregory Kuzma alleges that Defendants Northern Arizona Healthcare
17   Corporation (“NAHC”), Northern Arizona Orthopedic Surgery Center, LLC (“NAOSC”),
18   and Flagstaff Medical Center, Inc. (“FMC”) violated the False Claims Act (“FCA”), 31
19   U.S.C. § 3729, et seq. Doc. 40. Defendants move to dismiss the amended complaint
20   pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure. Doc. 44. The
21   Court heard oral argument on September 25, 2020, and will grant the motion to dismiss
22   and allow Relator to file a second amended complaint.1
23   I.     Background.
24          The Court takes the factual allegations of Relator’s amended complaint as true for
25   purposes of this motion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Relator worked for
26
27
            1
             Relator has filed a separate complaint against NAHC, FMC, and Northern Arizona
28   Health Foundation, alleging unrelated FCA violations. Doc. 35 (No. 18-cv-8040). The
     Court will also issue an order granting the motion to dismiss that case with leave to amend.
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 2 of 13



 1   NAHC from January 1992 to March 2014. Doc. 40 ¶ 2. He held various financial planning
 2   roles from 1992 to October 2004, and served as NAHC’s Vice President and Chief
 3   Financial Officer for the remainder of his tenure. Id.
 4          In 2013, Defendants began investigating the possibility of acquiring the assets of
 5   Summit Surgery and Recovery Care Center, Inc. (“Summit Center”), which was owned
 6   by 16 orthopedic surgeons. Id. at ¶¶ 25, 31-32, 35. Summit Center’s assets included a
 7   15,932 square foot surgery center, consisting of three operating rooms, five pre-operation
 8   bays, and an eight-room recovery center. Id. ¶ 30. The surgeons were interested in selling,
 9   in part, because of anticipated capital expenditures of up to $2 million over the following
10   two years. Id. ¶¶ 36-38. Relator gathered information and documentation for a fair market
11   valuation of Summit Center. Id. ¶ 39. Relator was experienced in business valuation and
12   had performed this function for NAHC during his more than 20 years with the company.
13   Id. ¶ 40. He determined that the fair market value of Summit Center was between $8 and
14   $10 million, and shared his report with NAHC’s CEO in December 2013. Id. ¶¶ 43, 44.
15          In 2015, after he had left Defendants’ employment, Relator learned that, on April 1,
16   2015, Defendants acquired Summit Center’s assets for $25.1 million – a price two to three
17   times higher than Relator’s valuation and higher than the 90th percentile of any peer
18   comparison. Id. ¶¶ 42-44, 46, 54. Relator also learned that Somerset CPAs and Advisors,
19   an independent accounting firm, had performed a fair market value analysis of Summit
20   Center and arrived at a value of $23.9 million (plus or minus 5%), and that Defendants had
21   paid the high end of that value. Id. ¶¶ 48-50.
22          Relator filed this FCA action alleging that Defendants’ purpose in paying an inflated
23   price for Summit Center was to reward its surgeon-owners for their past business with
24   Defendants and to induce them to provide future business, in violation of the federal Anti-
25   Kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b. Id. ¶¶ 56-58, 63-65. Relator alleges
26   that all claims submitted to government healthcare programs for services performed by
27   physicians at Defendants’ facilities after the April 1, 2015 acquisition date violate the FCA.
28   Id. ¶ 65.


                                                 -2-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 3 of 13



 1          Relator filed this action on February 28, 2018. Doc. 1. On November 21, 2019, the
 2   United States announced its decision not to intervene. Doc. 15. Relator filed his amended
 3   complaint on April 27, 2020, after considering Defendants’ first motion to dismiss based
 4   on Rules 9(b) and 12(b)(6). See Docs. 35, 40.
 5    II.   Relevant Standards.
 6          When analyzing a complaint for failure to state a claim to relief under Rule 12(b)(6),
 7   the well-pled factual allegations are taken as true and construed in the light most favorable
 8   to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). A
 9   successful motion to dismiss under Rule 12(b)(6) must show either that the complaint lacks
10   a cognizable legal theory or fails to allege facts sufficient to support its theory. Balistreri
11   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A complaint that sets forth a
12   cognizable legal theory will survive a motion to dismiss as long as it contains “sufficient
13   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
14   Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
15          Because FCA claims involve allegations of fraud, they must comply with the
16   heightened pleading requirements of Rule 9(b). Cafasso ex rel. United States v. Gen.
17   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054-55 (9th Cir. 2011). That rule requires a party
18   alleging fraud to “state with particularity the circumstances constituting fraud[.]” Fed. R.
19   Civ. P. 9(b). A “pleading must identify the who, what, when, where, and how of the
20   misconduct charged, as well as what is false or misleading about the purportedly fraudulent
21   statement, and why it is false.” Cafasso, 637 F.3d at 1055 (internal quotation marks
22   omitted). Rule 9(b) serves dual purposes: (1) to give defendants fair notice of the
23   allegations of fraud, so that they have an opportunity to rebut specific accusations; and
24   (2) to deter the harm caused by unsubstantiated fraud complaints. United States v. United
25   Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016).
26   III.   Discussion.
27          Relator alleges that Defendants violated the AKS and the FCA by knowingly paying
28   an inflated price for Summit Center in order to reward the surgeon-owners for their past


                                                  -3-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 4 of 13



 1   business and induce continued loyalty, and by billing the United States for services
 2   subsequently performed by the surgeons at Defendants’ facilities. Doc. 40. Defendants
 3   argue that the amended complaint does not adequately plead a violation of the AKS and
 4   elements of the FCA. Doc. 45 at 6-13.2
 5          A.     The Anti-Kickback Statute.
 6          The AKS imposes criminal penalties on a person or entity who “knowingly and
 7   willfully offers to pay remuneration to another to induce them to . . . order, or arrange for
 8   [any] service, or item for which payment may be made in whole or in part under a Federal
 9   health care program.” 42 U.S.C. § 1320a-7b(b)(2)(B). While the AKS itself provides no
10   private right of action, the Patient Protection and Affordable Care Act made any “claim
11   that includes items or services resulting from a violation of [the AKS] . . . a false or
12   fraudulent claim for the purposes of [the FCA].” 42 U.S.C. §§ 1320a-7b(g). “The elements
13   of the [AKS] violation must . . . be pleaded with particularity under Rule 9(b) because they
14   are brought as a [claim under the FCA].” United States v. Abundant Life Therapeutic Servs.
15   Tex., LLC, 2019 WL 1930274 at *6 (S.D. Tex., Apr. 30, 2019) (citation omitted).
16                 1.     Fair Market Value.
17          Defendants contend that they paid fair market value for Summit Center and
18   therefore could not have violated the AKS. Doc. 45 at 6 (citing United States ex rel. Obert-
19   Hong v. Advocate Health Care, 211 F. Supp. 2d 1045, 1049 (N.D. Ill. 2002) (“To comply
20   with the AKS, the hospital must simply pay fair market value for the practice’s assets.”)).
21   In order to allege a kickback under the AKS, “the complaint must particularly allege facts
22   showing that” the acquisition was “not commercially reasonable.” Obert-Hong, 211 F.
23   Supp. 2d at 1049.
24          While it is true that the price Defendants paid for Summit Center was within the fair
25   market value range identified by Somerset, Relator argues that “Somerset’s valuation was
26   plainly and materially wrong in ways that Defendants knew or, at a minimum, that
27
28          2
              Citations are to page numbers placed at the top of each page by the Court’s
     electronic filing system.

                                                 -4-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 5 of 13



 1   Defendants acted in reckless disregard of the truth.” Doc. 46 at 12. Relator is a CPA with
 2   significant experience in business valuation, including valuations he performed while
 3   employed by Defendants. Doc. 40 ¶¶ 1, 2, 40. In 2013, Relator conducted a fair market
 4   value analysis of Summit Center, consistent with applicable federal and industry standards.
 5   Id. ¶ 41. He concluded the Center was worth between $8 and $10 million and shared this
 6   valuation with NAHC’s CEO. Id. ¶¶ 43-44. The combined equity value of the 16 surgeons
 7   who owned Summit Center was about $7.2 million, and the surgeons were interested in
 8   selling, in part, because they knew Summit Center would require capital expenditures in
 9   the next two years. Id. ¶¶ 31-36. The surgeon-owners were an important profit center for
10   Defendants NAHC and FMC. Id. ¶ 34. Orthopedic surgery (their specialty) was among
11   the top two or three profit centers each year for FMC, and accounted for 17.5% of NAHC’s
12   inpatient cases in 2011 and 2012. Id. ¶¶ 34, 63.
13          Relator’s amended complaint includes specific reasons why Somerset’s valuation
14   was not commercially reasonable.        He alleges that it included overstated historical
15   operating income and net revenue, a future operating income projection that was
16   inconsistent with historical performance, future case volume projections that were
17   inconsistent with historical performance, understated future capital expenditures, and
18   overstated present value. Doc. 40 ¶ 53(a)-(e). Correcting these errors brings the Somerset
19   valuation in line with Relator’s fair market value of $8 to $10 million. Id. ¶ 55.
20          Relator provides factual detail to support his assertions. For example, the Somerset
21   valuation projected only $100,000 in capital expenditures in the two years after acquisition
22   (id. ¶ 53(d)), while the surgeon-owners themselves anticipated capital expenditures of $2
23   million (id. ¶ 38, 53(d)). The amended complaint explains: “The [Summit Center] was
24   nearly 15 years old and had a variety of equipment that was at the end of its economic
25   useful life and in need of replacement, including: four anesthesia machines at $250,000 or
26   $300,000 apiece; laparoscopic equipment and cameras with an estimated replacement cost
27   of $400,000; operating room lights; and computer systems that needed upgrades.” Id. ¶ 37.
28   In fact, Defendants spent more than $1 million on capital expenditures at Summit Center


                                                 -5-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 6 of 13



 1   during the first quarter after they purchased it. Id. ¶ 53(d). Additionally, the difference
 2   between the historical operating income data used by Relator and the figures used by
 3   Somerset was $14 million. Id. ¶ 55(a).
 4          Construing the evidence in the light most favorable to Relator, the Court cannot
 5   conclude that the amended complaint fails to plead a violation of the AKS simply because
 6   Defendants paid a price that fell within Somerset’s fair market value. Cousins, 568 F.3d
 7   at 1067. Relator alleges facts that, if true, show Somerset’s valuation was far from
 8   accurate, Defendants knew or had reason to know it was not accurate, and Defendants
 9   nonetheless overpaid for the facility. The Court finds the allegations of an AKS violation
10   to be plausible.
11                2.      Rule 9(b)’s Particularity Requirement.
12          Relying on Rule 9(b), Defendants argue that “Relator must plead not just the
13   specific Somerset CPAs numbers with which he disagrees, but also particularized facts
14   supporting his allegation that Somerset CPAs’ valuation was fraudulent.” Doc. 45 at 7.
15   To the extent Defendants suggest that Relator must show Somerset committed fraud in
16   valuing Summit Center, the Court does not agree. Relator must show that Defendants
17   committed fraud – that they knew the valuation by Somerset was overstated and yet paid
18   the inflated price anyway. See 31 U.S.C. § 3729(a).
19          Defendants contend that Relator’s disagreement with Somerset’s valuation is
20   insufficient to establish fraud. Docs. 45 at 7, 47 at 2. But as already noted, the amended
21   complaint contains more than Relator’s disagreement. In addition to the anticipated capital
22   costs discussed above, Relator alleges that the surgeon-owners’ total equity contribution to
23   Summit Center was $7.2 million in 2011 and that there was a 10% increase in surgeries the
24   following year, suggesting only a modest increase in the Center’s value. Doc. 40 ¶¶ 31-
25   33. Relator notes that the prevailing industry multiple of 6.0 to 7.9 times earnings before
26   interest, taxes, depreciation, and amortization would value Summit Center at between $8
27   and $9 million. Id. ¶ 42. He also alleges that Somerset’s valuation was higher than 90%
28   of relevant peer comparisons. Id. ¶ 54. These facts do not “simply label a few of Somerset


                                                -6-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 7 of 13



 1   CPAs’ assumptions and projects as flawed.” Doc. 45 at 8. They provide a particularized
 2   factual basis for Relator’s claims.
 3          Defendants also argue that Relator does not present “any contemporaneous facts
 4   whatsoever concerning Somerset CPAs’ analysis.” Id. The Court disagrees. In order to
 5   value the business for NAHC in 2013, Relator was given access to relevant Summit Center
 6   data through the end of 2013. Doc. 40 ¶ 39. When he compared that data with the Somerset
 7   valuation done less than two years later, he found that Somerset overstated Summit
 8   Center’s operating income by two to three times. “The Somerset valuation lists operating
 9   income in 2012 and 2013 as $4.3 million and $3.6 million respectively, but, based on
10   Relator’s review of the relevant data, [Summit Center] only produced historic operating
11   income in the $1.2 million to $1.5 million range.” Id. ¶ 53(a).
12          Defendants argue that impairment charges NAHC took on Summit Center’s assets
13   in the years following the acquisition are not evidence that Defendants knowingly overpaid
14   for the Center at the time. Docs. 45 at 9-10, 47 at 5-6. Impairment charges are taken on a
15   company’s financial statements when the fair market value of an asset is deemed to be
16   unrecoverable under Generally Accepted Accounting Principles. Doc. 40 ¶ 60. The
17   impairment charge allegations alone are not enough to establish that the Summit Center
18   price was inflated, considering that “real estate values can be variable, and that fluctuations
19   in prices over a period of years are not necessarily unusual, nor are they conclusive proof
20   of wrongdoing.” Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996
21   (9th Cir. 2014). But the impairment charges are relevant, and Relator does not rely on
22   them alone, as shown above.
23          In summary, Relator cites industry metrics that Defendants do not challenge, lists
24   errors that form the basis of Somerset’s analysis, and alleges that Defendants’ agreed to
25   pay the inflated price to reward the surgeons. Id. ¶¶ 52-56. These facts are sufficient for
26   the Court to draw a reasonable inference that there was a kickback in the form of a
27   commercially unreasonable acquisition price in violation of the AKS. See Obert-Hong,
28   211 F. Supp. 2d at 1049.


                                                  -7-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 8 of 13



 1                 3.     Collective Liability.
 2          Defendants contend that the amended complaint “fails to plead with particularity
 3   each Defendant’s role in the purported fraud, or to identify an individual employee who
 4   took (or failed to take) any particular action” as required by Rule 9(b). Docs. 45 at 10, 47
 5   at 6. The amended complaint identifies three defendants: NAHC, NAOSC, and FMC, and
 6   alleges that NAOSC and FMC are wholly owned subsidiaries of NAHC. Doc. 40 ¶¶ 3-5.
 7   Relator asserts that at “all relevant times, all actual and/or apparent agents of NAHC,
 8   NAOSC and FMC are employees solely of NAHC” and that “FMC provided the funds
 9   used by NAOSC to acquire [Summit Center’s] assets and the individuals responsible for
10   negotiating and consummating the transaction were NAHC officers and/or employees.”
11   Id. ¶¶ 6, 47. Relator asserts that because the three Defendants “engaged in a common
12   fraudulent scheme to further their collective financial interest,” he is not required to state
13   specific allegations against each Defendant. Doc. 46 at 17-18. The Court agrees, in part.
14          “Rule 9(b) does not allow a complaint to merely lump multiple defendants together
15   but requires plaintiffs to differentiate their allegations when suing more than one defendant
16   and inform each defendant separately of the allegations surrounding his alleged
17   participation in the fraud.” United Healthcare, 848 F.3d at 1184 (quotation marks and
18   citation omitted). “There is no flaw in a pleading, however, where collective allegations
19   are used to describe the actions of multiple defendants who are alleged to have engaged in
20   precisely the same conduct.” Id.
21          Relator’s allegations are sufficient with respect to the AKS violation. He alleges
22   that all three Defendants engaged in a single kickback – paying the surgeon-owners a
23   significantly inflated price for Summit Center to induce them to continue doing business
24   with Defendants. See, e.g., Doc. 40 ¶ 56. He identifies the relationships between the parties
25   and the role each played in the kickback (NAHC employees negotiated and consummated
26   the transaction, FMC provided the money, and NAOSC acquired Summit Center). Id. ¶ 3-
27   5, 46-47. This was not a series of events over a prolonged period, but one transaction
28   completed on a specific date. Relator appropriately used “collective allegations . . . to


                                                  -8-
      Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 9 of 13



 1   describe the actions of multiple defendants who are alleged to have engaged in precisely
 2   the same conduct.” Id. 3
 3          The collective allegations fall short, however, in their assertion of false claims.
 4   They say nothing about the roles of NAHC, FMC, and NAOSC in making allegedly false
 5   claims or false statements in support of claims, the persons by whom the false claims and
 6   statements were made, when they occurred, or how they were false. More will be said of
 7   this shortcoming below.
 8          B.     The False Claims Act.
 9          Defendants contend that the amended complaint fails to plead elements of the FCA.
10   Doc. 45 at 11. Relator alleges violations of 31 U.S.C. § 3729(a)(1)(A) and (B), which
11   create liability for any person who “(A) knowingly presents, or causes to be presented, a
12   false or fraudulent claim for payment or approval” or “(B) knowingly makes, uses, or
13   causes to be made or used, a false record or statement material to a false or fraudulent
14   claim.” The elements of § 3729(a)(1)(A) and (B) are “virtually identical, with the only
15   difference being whether Defendants submitted a false claim or made a statement material
16   to such a claim[.]” McGrath v. Microsemi Corp., 140 F. Supp. 3d 885, 894 (D. Ariz. 2015),
17   aff’d, 690 F. App’x 551 (9th Cir. 2017) (citation omitted).
18          Defendants argue that “Relator fails to identify a single claim for services performed
19   by Defendants, much less one linked to these particular physicians and the alleged
20   kickback, nor does he offer any reason to believe such claims were submitted.” Doc. 45
21   at 12-13. Relator responds that he has “linked Defendants’ violation of the AKS to false
22   claims submitted for reimbursement” because the taint of a kickback renders every
23   reimbursement claim fraudulent. Doc. 46 at 20.
24          The parties do not address in any detail the requirements for an FCA claim based
25   on a violation of the AKS. Courts have wrestled with the question of whether a relator
26
27          3
              Defendants argue that the claims against NAHC should be dismissed because
     Relator fails to identify specific employees involved in the alleged fraud. Docs. 45 at 10,
28   47 at 7-8. But Relator identifies NAHC’s CEO as the person with specific knowledge of
     Relator’s 2013 report and involvement with the transaction. See Doc. 40 ¶¶ 44, 47.

                                                 -9-
     Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 10 of 13



 1   must plead and prove that the AKS violation – the kickback – caused the claims at issue
 2   under the FCA. Applied to this case, the question is whether Relator must prove that the
 3   physician services billed to the federal government as allegedly false claims resulted from
 4   the kickback in the purchase of Summit Center. Although the Court has not conducted
 5   exhaustive research, it appears that most courts reject the suggestion that a relator must
 6   prove “but for” causation – that a false claim would not have been made without the
 7   kickback. See, e.g., United States ex rel. Greenfield v. Medco Health Sols., Inc., 880 F.3d
 8   89, 100 (3d. Cir. 2018); United States ex rel. Bawduniak v. Bioden Idec, Inc., 2018 WL
 9   1996829 at *5-6 (D. Mass., Apr. 27, 2018); United States ex rel. Kester v. Novartis Pharm.
10   Corp., 41 F. Supp. 3d 323, 332 (S.D.N.Y. 2014).
11          But the cases do not appear to have settled on a single standard for what a relator
12   must plead and prove with respect to the AKS and FCA, and the parties cite no Ninth
13   Circuit case on point. One leading case, the Third Circuit’s Greenfield decision, rejects
14   “but for” causation, but also states that “[a] kickback does not morph into a false claim
15   unless a particular patient is exposed to an illegal recommendation or referral and a
16   provider submits a claim for reimbursement pertaining to that patient.” 880 F.3d at 100.
17   Greenfield states that there must be “a link between the alleged kickback and the medical
18   care,” but does not describe the nature of the link. Id.; see also United States ex rel. Dan
19   Abrams Co. v. Medtronic, Inc., 2018 WL 5266863, at *8 (C.D. Cal., June 7, 2018)
20   (complaint must “allege a clear link between any alleged inducements and the false
21   claims”). Other courts hold that a mere temporal sequence is enough: “[i]t is sufficient to
22   show that Defendant paid kickbacks to a physician for the purpose of inducing the
23   physician to prescribe specific drugs, and that the physician then prescribed those drugs,
24   even if the physician would have prescribed those drugs absent the kickback.” Bawduniak,
25   2018 WL 1996829 at *3.
26          Nor have courts identified the nature of the false statement that must be made to
27   constitute a false claim based on violation of the AKS. Some cases have noted that the
28   defendant, in submitting claims to the government, specifically certified that the claims


                                                - 10 -
     Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 11 of 13



 1   complied with the AKS. Greenfield, 880 F.3d at 92. Other courts, including the Ninth
 2   Circuit, have recognized an “implied certification” approach to the FCA, which “occurs
 3   when an entity has previously undertaken to expressly comply with a law, rule, or
 4   regulation, and that obligation is implicated by submitting a claim for payment even though
 5   a certification of compliance is not required in the process of submitting the claim.” Ebeid
 6   ex rel. U.S. v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010).4 The Supreme Court has stated
 7   that an implied certification theory can be a basis for liability where at least two conditions
 8   are satisfied: “first, the claim does not merely request payment, but also makes specific
 9   representations about the goods or services provided; and second, the defendant’s failure
10   to disclose noncompliance with material statutory, regulatory, or contractual requirements
11   makes those representations misleading half-truths.” Universal Health Services, Inc. v.
12   United States ex rel. Escobar, 136 S. Ct. 1989, 2001 (2016).
13          The parties do not address these requirements, and the Court will not attempt to
14   settle them for all purposes in this case without further briefing. But the Court does
15   conclude that Relator has failed sufficiently to plead the existence of false claims. The
16   amended complaint alleges “[u]pon information and belief” that “Defendants have
17   continued to submitted [sic] thousands of claims annually for payments for surgeries and
18   other services performed or referred by physicians at Defendant’s facilities since April 1,
19   2015.” Doc. 40 ¶ 62. He alleges that Defendants violated the AKS “and, therefore, claims
20   submitted to government healthcare programs for payment for surgeries and other services
21   performed by these physicians at Defendants’ facilities after April 1, 2015, violate the
22   FCA.” Id. ¶ 65.
23          The Ninth Circuit has held that “‘Rule 9(b) does not require a relator to allege the
24   details of every false claim submitted to the federal government for reimbursement, so long
25   as he alleges particular details of a scheme to submit false claims paired with reliable
26
            4
             Some cases note that Medicare claims must include an acknowledgement on CMS
27   Form 855s that the claims are subject to the AKS. Greenfield, 880 F.3d at 92 n.3. Others
     note that “[c]ompliance with the AKS by a party is a prerequisite to its receiving payment
28   from federally funded healthcare programs, including Medicaid and Medicare.”Dan
     Abrams Co., 2018 WL 5266863, at *8 (C.D. Cal. June 7, 2018).

                                                 - 11 -
     Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 12 of 13



 1   indicia that lead to a strong inference that claims were actually submitted.’” United States
 2   ex rel. Solis v. Millennium Pharm., Inc., 885 F.3d 623, 628–29 (9th Cir. 2018) (quoting
 3   United Healthcare, 848 F.3d at 1180) (quotation marks omitted). Relator describes the
 4   alleged AKS violation in some detail, as discussed above, but he does not “allege particular
 5   details” of the scheme to submit false claims, nor provide “reliable indicia” that false claims
 6   were in fact submitted. Indeed, he says almost nothing about the false claims, asserting
 7   only on information and belief that billings for physician services occurred after
 8   Defendants’ purchase of Summit Center. Doc. 40 ¶ 62. This is not sufficient to satisfy
 9   Rule 9(b), even under the somewhat relaxed interpretation adopted by the Ninth Circuit in
10   United Healthcare and other cases.
11          The Court will dismiss Relator’s amended complaint for failure to satisfy Rule 9(b),
12   but will permit him to file a second amended complaint. See Vess v. Ciba-Geigy Corp.
13   USA, 317 F.3d 1097, 1108 (9th Cir. 2003). Relator is cautioned, however, that the Court
14   likely will not allow a third amended complaint. Plaintiff laid out his claims in an original
15   complaint, and then amended the complaint after he saw Defendants’ first motion to
16   dismiss. He will now be given a third opportunity to plead his claims. If he cannot plead
17   a viable claim in three attempts, further attempts likely will be futile.5
18          IT IS ORDERED that Defendants’ motion to dismiss (Doc. 44) is granted. The
19   amended complaint is dismissed without prejudice. Relator may file a second amended
20   complaint within 21 days of this order. If Defendants choose to file a motion to dismiss
21   the second amended complaint, they shall file a single joint motion, within 14 days of the
22   amended complaint, and shall limit the motion to 12 pages. Relator shall file a response
23
24
25
26
27          5
              In light of the defects identified above, the Court need not address Defendants’
     argument that the amended complaint fails adequately to allege scienter. Docs. 45 at 13,
28   47 at 9. Relator should nonetheless consider Defendants’ argument seriously in framing
     his second amended complaint.

                                                 - 12 -
     Case 3:18-cv-08041-DGC Document 54 Filed 09/30/20 Page 13 of 13



 1   within 14 days, also limited to 12 pages. Defendants shall file a reply within 7 days, limited
 2   to 8 pages. The parties shall call the Court to advise it when briefing on the motion has
 3   been completed.
 4          Dated this 30th day of September, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 13 -
